                                                                                       USDSSDNY
                                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                       DOC#: - - - - - , - - - - - J
--------------------------------------------------------X
MIR ISLAM,                                                                             DATE FILED: I~/, <f I          ,9f
                                       Petitioner,                               18-CV -73 5 (KMW)
                    V.
                                                                                 12-CR-810 (KMW)
UNITED STATES OF AMERICA,                                                      OPINION & ORDER

                                       Respondent.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

           Petitioner Mir Islam moves to vacate, set aside, or correct his sentence, pursuant to 28

U.S.C. § 2255, alleging that (1) his plea was involuntary because, at the time of his plea, he was

not taking his prescribed psychotropic medications; (2) he received ineffective assistance of

counsel; and (3) the Government falsely asserted he was subject to a federal detainer issued by

the United States District Court for the District of Columbia. 1

           For the reasons stated herein, his motion is DENIED.

I.         BACKGROUND

           On October 24, 2012, the Government filed an Information charging Islam with

committing and attempting to commit access device fraud, in violation of 18 U.S.C. §§

1029(a)(3), (b)(l), and (2).          (ECF No. 10.)2       Islam waived his right to an indictment.            (ECF

No. 11.)       On May 28, 2013, the Government filed a superseding Information; Islam again

waived his right to an indictment, and Islam pleaded guilty to the superseding Information.

(ECF Nos. 32 & 33.)3            On March 7, 2016, Islam was sentenced to one day in custody and three




1
    Islam originally raised six arguments in his § 2255 petition, but he withdrew tlu·ee arguments in his reply.
2
    All ECF citations are to the criminal docket, United States v. Islam, l:12-cr-810-KMW.
3   On July 5, 2015, Islam pleaded guilty to a three-count information in the District Court for the District of
    Columbia. Islam was sentenced to twenty-four months of incarceration after that guilty plea.
years of supervised release.     (ECF No. 34.)

        In January 2017, this Court issued an arrest warrant for Islam based on alleged violations

of the conditions of his supervised release.      (ECF No. 39.)    Separately, on Febrnary 1, 2017,

Judge Moss in the District Court for the District of Columbia issued a warrant to be "lodged as a

detainer" against Islam, for his alleged violations of supervised release in his District of

Columbia case.     (Gov't Opp'n, Ex. B, at 1.)

        On March 12, 2017, Islam wrote to this Court stating his intention to plead guilty to three

of the violations specified by the Probation Office, but requesting an alternative sentence to an

inpatient psychiatric facility for thirty days.   (Id., Ex. C, at 1-2.)   The following day, Islam

pleaded guilty under oath and confirmed that his mind was "completely clear."         (Id, Ex. D, at

3.)   This Cami adjourned sentencing until April 4, 2017 so that Islam's counsel, Richard Palma,

would have an opportunity to identify a psychiatric facility to which Islam could be committed,

as an alternative to incarceration.   (Id. at 4-5.)




        On April 4, 2017, Islam appeared before the Court and requested new counsel.           (Id., Ex.

G, at 2.)   The Comt then replaced Palma with Joshua Paulson and adjourned sentencing until

April 11, 2017.    (Id. at 5.)

        On April 11, 2017, the Court sentenced Islam to twenty-four months of incarceration


                                                      2
followed by one year of supervised release.          (Id., Ex. H, at 12.)   The Comt based its sentence

on "the egregiousness of Specifications 2 and 3," to which Islam pleaded guilty.           (Id.)   Those

specifications related to Islam's travel to Maryland and his failure to abide by the special

conditions of computer monitoring.        (Id.)     The Court noted that the restriction on possession of

additional Internet-capable devices was "a very important condition of [Islam's] supervised

release."   (Id.)   Initially, the Court ordered that Islam's twenty-four month sentence was to run

concurrently with any sentence imposed by the District Court for the District of Columbia.            The

Court rescinded its order and replaced it with a recommendation, after the Government asserted

that the Court did not have the authority to run its sentence concurrent to a sentence that had not

yet been imposed.     (Id. at 15-16.)

       Islam did not appeal his sentence.          On August 17, 2017, Islam completed the term of

custody imposed by this Comt.        (Id., Ex. I, at 5.)    Islam was thereafter transferred to the

District of Columbia.    (Id.)   After his incarceration in the District of Columbia concluded,

Islam began supervised release in this district on May 18, 2018 .           On August 27, 2018, this Court

signed a sealed arrest warrant for Islam because of alleged subsequent violations of the

conditions of his supervised release.     Islam is currently at liberty.

       Islam filed the present§ 2255 petition on January 25 , 2018.            (Pet'r's Mot., ECF No. 65)

Islam makes three arguments.       First, Islam argues his guilty plea for violations of the conditions

of his supervised release was not voluntary.          (Id. at 2-3.)   Second, Islam contends Palma was

ineffective in his representation during the violation proceedings because: (1) Palma did not

allow Islam to claim his innocence to the Court; and (2) Palma did not pursue a psychological

evaluation to determine whether it would be appropriate for Islam to enter a psychiatric facility

rather than be incarcerated.     (Id. at 4-5.)     Third, Islam alleges the Government falsely stated

Islam was subject to a federal detainer.         (Id. at 12- 13.)


                                                        3
II.          Legal Standard

        A.      28 U.S.C. § 2255

        A prisoner in federal custody may "move the court which imposed [his] sentence to

vacate, set aside or correct the sentence" if the "sentence was imposed in violation of the

Constitution or laws of the United States, . . . the court was without jurisdiction to impose such

sentence, ... the sentence was in excess of the maximum authorized by law, or [the sentence] is

otherwise subject to collateral attack." 28 U.S.C. § 2255(a). To succeed, a§ 2255 petitioner

must establish "a constitutional error, a lack of jurisdiction in the sentencing court, or an error of

law or fact that constitutes 'a fundamental defect which inherently results in a complete

miscan'iage of justice.'" United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v.

United States. 368 U.S. 424, 428 (I 962)). "The petitioner in a § 2255 proceeding bears the

burden of proof by a preponderance of the evidence." Feliz v. United States, No. 1-CV-5544

(JFK), 2002 WL 1964347, at *4 (S.D.N.Y. Aug. 22, 2002) (Keenan, J.) (citing Triana v. United

States, 205 F.3d 40 (2d Cir. 2000)).

III.    DISCUSSION

        A.     Voluntariness of a Plea (Claim 1)

                1.     Legal Standard

        "[l]f a defendant's guilty plea is not .. . voluntary and knowing, it has been obtained in

violation of due process and is therefore void."    Boykin v. Alabama, 395 U.S. 238,243 n.5

(1969) (internal quotation marks omitted).     A petitioner cannot withdraw a guilty plea, however,

where "there is no evidence to support [its withdrawal] and it is contradicted by the record of the

petitioner's plea allocution."   McNaught v. United States, 646 F. Supp. 2d 372, 382 (S.D.N.Y.

2009); see also United States v. Hirsch, 239 F.3d 221,225 (2d Cir. 2001) ("A defendant's bald

statements that simply contradict what he said at his plea allocution ar~ not sufficient grounds to


                                                   4
withdraw the guilty plea." (quoting United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997)

(internal quotation marks omitted)).

                2.      Application

         Islam contends that his plea was involuntary because he "was not on any of his

psychotropic medications" during the entry of his plea and during sentencing.       (Pet'r's Mot. at

2- 3.)   At his plea hearing, however, Islam testified that his mind was "completely clear."

(Gov't Opp'n, Ex. D, at 3.)     Moreover, apart from the bald assertion that his plea was

involuntary, Islam does not offer any evidence to support his argument.       This asse1tion, which

simply contradicts what Islam said at his plea allocution, is not sufficient to demonstrate that

Islam's plea was involuntary.     Accordingly, Claim 1 is DENIED.

         B.     Effective Assistance of Counsel (Claim 2)

                 1.     Legal Standard

         To prevail on a claim of ineffective assistance of counsel, a petitioner must satisfy the

two-pronged standard established in Strickland v. Washington, 466 U.S. 668 (1984), by showing

both (1) "that counsel's representation fell below an objective standard of reasonableness," and

(2) "that counsel's deficient performance prejudiced" the petitioner.     Roe v. Flores-Ortega, 528

U.S. 470, 4 76-77 (2000) (internal quotation marks omitted).

         Prevailing on a Strickland claim is not easy.   "To give appropriate deference to

counsel's independent decisionmaking," courts "indulge a strong presumption that counsel's

conduct falls within the wide range of reasonable professional assistance."      Parisi v. United

States, 529 F.3d 134, 141 (2d Cir. 2008) (internal quotation marks and citation omitted).

Similarly, in establishing prejudice in satisfaction of the second prong of Strickland, a petitioner

bears a "heavy burden."     Strickland, 466 U.S. at 692.    "It is not enough for the defendant to

show that the errors had some conceivable effect on the outcome of the proceeding.        Virtually



                                                   5
every act or omission of counsel would meet that test."     Id. at 693.     Rather, a·petitioner must

show that "there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.     A reasonable probability is a probability

sufficient to undermine confidence in the outcome."      Id. at 694.

                2.       Application

        Islam contends Palma was ineffective during the violation proceedings because: (1)

Palma did not allow Islam to assert his innocence to the Court, despite Islam informing Palma

that he was innocent; and (2) Palma did not attempt to obtain a psychiatric evaluation for Islam,

which Islam argues would have allowed him to be placed in an inpatient psychiatric facility as an

alternative to incarceration.   (Pet'r's Mot. 4-5.)

        Islam cannot establish his first claim of ineffective assistance.    As an initial matter,

Islam's argument is supported only by his own self-serving and conclusory allegations, which do

not entitle him to relief.   See Rollins v. United States, 15-CV-7154 (WHP), 2017 WL 980330, at

* 1 (S.D.N.Y. Mar. 13, 2017) (Pauley, J.) ("[S]elf-serving, conclusory allegations are insufficient

to establish ineffective assistance of counsel" (citing Torres, 129 F.3d at 715-17)); see also Diaz

v. United States, 16-CV-6710 (JMF), 2017 WL 112609, at *1 (S.D.N.Y. Jan. 11, 2017) (Furman,

J.) (rejecting ineffective assistance claims where the petitioner offered only "conclusory

assertions and generalizations to support the claims," including that counsel forced the petitioner

to plead guilty).    Evidence in the record also contradicts Islam's belated assertion of innocence.

During his plea allocution, Islam swore he was guilty.     (Gov't Opp'n, Ex. D, at 3-4, 6-7.)

Islam's bare assertion of innocence in his§ 2255 petition does not overcome his sworn

statements at his plea hearing.    See Blackledge v. Allison, 431 U.S. 63, 74 (1977) (concluding

that statements during plea allocutions "constitute a formidable barrier in any subsequent

collateral proceedings" because statements "in open court carry a strong presumption of verity"


                                                   6
and later ''presenfa.fioii oT conclUsorya:iiegations unsupported   by -specifics-is siibjectfo summary
dismissal, as-are contentions thafin the     face oft.he record are whoiiy incredible").    Islam also

repeatedly -admitted he vio1ated his conditions of supervised release in wiilten submissions to this

Court.
nature oflsiam's direct communications \Vith the Court-including instances in which Palma

 submitted to the Court letters from Isiam-it is not credible that Palma prevented Islam from

 asserting his innocence.
             Islam cannot establish his second claim of ineffective assistance, because the record

 shows that Palma did, in fact, seek to obtain a psychiatric evaluation for Islam.         On March 12,

 2017 , Palma provided the Court with a letter from Islam requesting that he be placed in an

 inpatient facility in lieu of incarce_ration_.   (Gov!t -Opp' n,-Ex. C.)




                                                    On this_reccird, contra what Islam-says-, P-alma-

   attempted to obtain psychiatric evaluation-and treatment forlslam,

              Forthe abov-e reasons, Claim 2 is DENIED

               C. _ _ __Federal Detainer-(-Claim 3)
         _     Islam claims that his sentence should be altered because,during sentencing, the -

    Govermnent misled the Court int<) beHeving that_Islam was "subject to_ a federai _detainei,"

    (P(!t'r'slv1ot. at 12.)    Islam argues the Court couidhave imposed an alternate sentence. such as

    "30 days' home confinement," ifit knew he was not subject to a detainer at the time of

    sentencing.       (Td)    'I he record shows, however, that the District Court for the District of

     Columbia issued a detainer for )slam on February 1, 2017.          (Gov't Opp'n, Ex. B .)   Thus, on


                                                      --- ---7
April 12, 2017, when the Court sentenced Islam, it was tme that he was subject to a federal

detainer.

            Accordingly, Claim 3 is DENIED.

IV.     CONCLUSION

       For the reasons stated above, Islam's§ 2255 motion is DENIED.          The Court also denies

Islam's request for a hearing on these issues.    See Gonzalez v. United States, 722 F.3d 118, 130

(2d Cir. 2013) (concluding that an evidentiary hearing is not warranted where the allegations are

"vague, conclusory, or palpably incredible" (quoting Machibroda v. United States, 368 U.S. 487,

495 (1962))).     A certificate of appealability will not issue because Islam has failed to make a

substantial showing of a denial of a constitutional right.   See 28 U.S.C. § 2253.    The Clerk of

Court is directed to close this case; all pending motions are moot.

        SO ORDERED.

 Dated: New York, New York
        December 11, 2018
                                                                 KIMBA M. WOOD
                                                              United States District Judge




                                                    8
